
	
		II
		Calendar No. 611
		109th CONGRESS
		2d Session
		S. 3901
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Warner, from the
			 Committee on Armed
			 Services, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To authorize trial by military commission for violations
		  of the law of war, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Military Commissions Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The Constitution
			 of the United States grants to Congress the power To define and punish .
			 . . Offenses against the Law of Nations, as well as the power To
			 declare War . . . To raise and support Armies . . . [and] To provide and
			 maintain a Navy.
			(2)The military
			 commission is the traditional tribunal for the trial of persons engaged in
			 hostilities for violations of the law of war.
			(3)Congress has, in
			 the past, both authorized the use of military commission by statute and
			 recognized the existence and authority of military commissions.
			(4)Military
			 commissions have been convened both by the President and by military commanders
			 in the field to try offenses against the law of war.
			(5)It is in the
			 national interest for Congress to exercise its authority under the Constitution
			 to enact legislation authorizing and regulating the use of military commissions
			 to try and punish violations of the law of war.
			(6)Military
			 commissions established and operating under chapter 47A of title 10, United
			 States Code (as enacted by this Act), are regularly constituted courts
			 affording, in the words of Common Article 3 of the Geneva Conventions,
			 all the judicial guarantees which are recognized as indispensable by
			 civilized peoples.
			3.Authorization
			 for military commissions
			(a)In
			 generalThe President is authorized to establish military
			 commissions for the trial of alien unlawful enemy combatants engaged in
			 hostilities against the United States for violations of the law of war and
			 other offenses specifically made triable by military commission as provided in
			 chapter 47 of title 10, United States Code, and chapter 47A of title 10, United
			 States Code (as enacted by this Act).
			(b)ConstructionThe
			 authority in subsection (a) may not be construed to alter or limit the
			 authority of the President under the Constitution and laws of the United States
			 to establish military commissions for areas declared to be under martial law or
			 in occupied territories should circumstances so require.
			(c)Scope of
			 punishment authorityA military commission established pursuant
			 to subsection (a) shall have authority to impose upon any person found guilty
			 under a proceeding under chapter 47A of title 10, United States Code (as so
			 enacted), a sentence that is appropriate for the offense or offenses for which
			 there is a finding of guilt, including a sentence of death if authorized under
			 such chapter, imprisonment for life or a term of years, payment of a fine or
			 restitution, or such other lawful punishment or condition of punishment as the
			 military commission shall direct.
			(d)Execution of
			 punishmentThe Secretary of Defense is authorized to carry out a
			 sentence of punishment imposed by a military commission established pursuant to
			 subsection (a) in accordance with such procedures as the Secretary may
			 prescribe.
			(e)Annual report
			 on trials by military commissions
				(1)Annual report
			 requiredNot later than December 31 each year, the Secretary of
			 Defense shall submit to the Committees on Armed Services of the Senate and the
			 House of Representatives a report on any trials conducted by military
			 commissions established pursuant to subsection (a) during such year.
				(2)FormEach
			 report under this subsection shall be submitted in unclassified form, but may
			 include a classified annex.
				4.Military
			 commissions
			(a)Military
			 commissions
				(1)In
			 generalSubtitle A of title 10, United States Code, is amended by
			 inserting after chapter 47 the following new chapter:
					
						47AMilitary
				commissions
							
								SUBCHAPTER
					 Sec.
								
								I. General Provisions948a.
								
								II. Composition of Military
					 Commissions948h.
								
								III. Pre-Trial Procedure948q.
								
								IV. Trial Procedure949a.
								
								V. Sentences949s.
								
								VI. Post-Trial Procedure and Review of Military
					 Commissions950a.
								
								VII. Punitive Matters950aa.
								
							
							IGeneral
				Provisions
								
									Sec. 
									948a. Definitions.
									948b. Military commissions generally.
									948c. Persons subject to military commissions.
									948d. Jurisdiction of military commissions.
								
								948a.DefinitionsIn this chapter:
									(1)AlienThe term alien means an
				individual who is not a citizen of the United States.
									(2)Classified
				informationThe term classified information means
				the following:
										(A)Any information
				or material that has been determined by the United States Government pursuant
				to statute, Executive order, or regulation to require protection against
				unauthorized disclosure for reasons of national security.
										(B)Any restricted
				data, as that term is defined in section 11 y. of the Atomic Energy Act of 1954
				(42 U.S.C. 2014(y)).
										(3)Lawful enemy
				combatantThe term lawful enemy combatant means an
				individual who is—
										(A)a member of the
				regular forces of a State party engaged in hostilities against the United
				States;
										(B)a member of a
				militia, volunteer corps, or organized resistance movement belonging to a State
				party engaged in such hostilities, which are under responsible command, wear a
				fixed distinctive sign recognizable at a distance, carry their arms openly, and
				abide by the law of war; or
										(C)a member of a
				regular armed force who professes allegiance to a government engaged in such
				hostilities, but not recognized by the United States.
										(4)Unlawful enemy
				combatantThe term unlawful enemy combatant means an
				individual engaged in hostilities against the United States who is not a lawful
				enemy combatant.
									948b.Military
				commissions generally
									(a)PurposeThis
				chapter establishes procedures governing the use of military commissions to try
				alien unlawful enemy combatants engaged in hostilities against the United
				States for violations of the law of war and other offenses triable by military
				commission.
									(b)Construction of
				provisionsThe procedures for military commissions set forth in
				this chapter are based upon the procedures for trial by general courts-martial
				under chapter 47 of this title (the Uniform Code of Military Justice). Chapter
				47 of this title does not, by its terms, apply to trial by military commission
				except as specifically provided therein or in this chapter, and many of the
				provisions of chapter 47 of this title are by their terms inapplicable to
				military commissions. The judicial construction and application of chapter 47
				of this title, while instructive, is therefore not of its own force binding on
				military commissions established under this chapter.
									(c)Inapplicability
				of certain provisions(1)The following
				provisions of this title shall not apply to trial by military commission under
				this chapter:
											(A)Section 810 (article 10 of the Uniform
				Code of Military Justice), relating to speedy trial, including any rule of
				courts-martial relating to speedy trial.
											(B)Sections 831(a), (b), and (d)
				(articles 31(a), (b), and (d) of the Uniform Code of Military Justice),
				relating to compulsory self-incrimination.
											(C)Section 832 (article 32 of the Uniform
				Code of Military Justice), relating to pretrial investigation.
											(2)Other provisions of chapter 47 of
				this title shall apply to trial by military commission under this chapter only
				to the extent provided by the terms of such provisions or by this
				chapter.
										(d)Treatment of
				rulings and precedentsThe findings, holdings, interpretations,
				and other precedents of military commissions under this chapter may not be
				introduced or considered in any hearing, trial, or other proceeding of a
				court-martial convened under chapter 47 of this title. The findings, holdings,
				interpretations, and other precedents of military commissions under this
				chapter may not form the basis of any holding, decision, or other determination
				of a court-martial convened under that chapter.
									948c.Persons
				subject to military commissionsAny alien unlawful enemy combatant engaged
				in hostilities or having supported hostilities against the United States is
				subject to trial by military commission as set forth in this chapter.
								948d.Jurisdiction
				of military commissionsA
				military commission under this chapter shall have jurisdiction to try persons
				subject to this chapter for any offense made punishable by this chapter,
				sections 904 and 906 of this title (articles 104 and 106 of the Uniform Code of
				Military Justice), or the law of war, and may, under such limitations as the
				President may prescribe, adjudge any punishment not forbidden by this chapter,
				including the penalty of death when authorized under this chapter, chapter 47
				of this title, or the law of war.
								IIComposition of
				Military Commissions
								
									Sec. 
									948h. Who may convene military commissions.
									948i. Who may serve on military commissions.
									948j. Military judge of a military commission.
									948k. Detail of trial counsel and defense counsel.
									948l. Detail or employment of reporters and
				  interpreters.
									948m. Number of members; excuse of members; absent and
				  additional members.
								
								948h.Who may
				convene military commissionsMilitary commissions under this chapter may
				be convened by the Secretary of Defense or by any officer or official of the
				United States designated by the Secretary for that purpose.
								948i.Who may serve
				on military commissions
									(a)In
				generalAny commissioned officer of the armed forces on active
				duty is eligible to serve on a military commission under this chapter,
				including commissioned officers of the reserve components of the armed forces
				on active duty, commissioned officers of the National Guard on active duty in
				Federal service, or retired commissioned officers recalled to active
				duty.
									(b)Detail of
				membersWhen convening a military commission under this chapter,
				the convening authority shall detail as members thereof such members of the
				armed forces eligible under subsection (a) who, as in the opinion of the
				convening authority, are best qualified for the duty by reason of age,
				education, training, experience, length of service, and judicial temperament.
				No member of an armed force is eligible to serve as a member of a military
				commission when such member is the accuser or a witness for the prosecution or
				has acted as an investigator or counsel in the same case.
									(c)Excuse of
				membersBefore a military commission under this chapter is
				assembled for the trial of a case, the convening authority may excuse a member
				from participating in the case.
									948j.Military
				judge of a military commission
									(a)Detail of
				military judgeA military judge shall be detailed to each
				military commission under this chapter. The Secretary of Defense shall
				prescribe regulations providing for the manner in which military judges are so
				detailed to military commissions. The military judge shall preside over each
				military commission to which he has been detailed.
									(b)EligibilityA
				military judge shall be a commissioned officer of the armed forces who is a
				member of the bar of a Federal court, or a member of the bar of the highest
				court of a State, and who is certified to be qualified for duty under section
				826 of this title (article 26 of the Uniform Code of Military Justice) as a
				military judge in general courts-martial by the Judge Advocate General of the
				armed force of which such military judge is a member.
									(c)Ineligibility
				of certain individualsNo person is eligible to act as military
				judge in a case of a military commission under this chapter if he is the
				accuser or a witness or has acted as investigator or a counsel in the same
				case.
									(d)Consultation
				with members; Ineligibility to voteA military judge detailed to
				a military commission under this chapter may not consult with the members
				except in the presence of the accused (except as otherwise provided in section
				949d of this title), trial counsel, and defense counsel, nor may he vote with
				the members.
									(e)Other
				dutiesA commissioned officer who is certified to be qualified
				for duty as a military judge of a military commission under this chapter may
				perform such other duties as are assigned to him by or with the approval of the
				Judge Advocate General of the armed force of which such officer is a member or
				the designee of such Judge Advocate General.
									(f)Prohibition on
				evaluation of fitness by convening authorityThe convening
				authority of a military commission under this chapter shall not prepare or
				review any report concerning the effectiveness, fitness, or efficiency of a
				military judge detailed to the military commission which relates to his
				performance of duty as a military judge on the military commission.
									948k.Detail of
				trial counsel and defense counsel
									(a)Detail of
				counsel generally(1)Trial counsel and
				military defense counsel shall be detailed for each military commission under
				this chapter.
										(2)Assistant trial counsel and assistant
				and associate defense counsel may be detailed for a military commission under
				this chapter.
										(3)Military defense counsel for a
				military commission under this chapter shall be detailed as soon as
				practicable.
										(4)The Secretary of Defense shall
				prescribe regulations providing for the manner in which trial counsel and
				military defense counsel are detailed for military commissions under this
				chapter and for the persons who are authorized to detail such counsel for such
				military commissions.
										(b)Trial
				counselSubject to subsection (e), trial counsel detailed for a
				military commission under this chapter must be—
										(1)a judge advocate
				(as that term is defined in section 801 of this title (article 1 of the Uniform
				Code of Military Justice)) who is—
											(A)a graduate of an
				accredited law school or is a member of the bar of a Federal court or of the
				highest court of a State; and
											(B)certified as
				competent to perform duties as trial counsel before general courts-martial by
				the Judge Advocate General of the armed force of which he is a member;
				or
											(2)a civilian who
				is—
											(A)a member of the
				bar of a Federal court or of the highest court of a State; and
											(B)otherwise
				qualified to practice before the military commission pursuant to regulations
				prescribed by the Secretary of Defense.
											(c)Military
				defense counselSubject to subsection (e), military defense
				counsel detailed for a military commission under this chapter must be a judge
				advocate (as so defined) who is—
										(1)a graduate of an
				accredited law school or is a member of the bar of a Federal court or of the
				highest court of a State; and
										(2)certified as
				competent to perform duties as defense counsel before general courts-martial by
				the Judge Advocate General of the armed force of which he is a member.
										(d)Chief
				Prosecutor; Chief Defense Counsel(1)The Chief Prosecutor in
				a military commission under this chapter shall meet the requirements set forth
				in subsection (b)(1).
										(2)The Chief Defense Counsel in a
				military commission under this chapter shall meet the requirements set forth in
				subsection (c)(1).
										(e)Ineligibility
				of certain individualsNo person who has acted as an
				investigator, military judge, or member of a military commission under this
				chapter in any case may act later as trial counsel or military defense counsel
				in the same case. No person who has acted for the prosecution before a military
				commission under this chapter may act later in the same case for the defense,
				nor may any person who has acted for the defense before a military commission
				under this chapter act later in the same case for the prosecution.
									948l.Detail or
				employment of reporters and interpreters
									(a)Court
				reportersUnder such
				regulations as the Secretary of Defense may prescribe, the convening authority
				of a military commission under this chapter shall detail to or employ for the
				military commission qualified court reporters, who shall prepare a verbatim
				record of the proceedings of and testimony taken before the military
				commission.
									(b)InterpretersUnder such regulations as the Secretary of
				Defense may prescribe, the convening authority of a military commission under
				this chapter may detail to or employ for the military commission interpreters
				who shall interpret for the military commission, and, as necessary, for trial
				counsel and defense counsel for the military commission, and for the
				accused.
									(c)Transcript;
				recordThe transcript of a
				military commission under this chapter shall be under the control of the
				convening authority of the military commission, who shall also be responsible
				for preparing the record of the proceedings of the military commission.
									948m.Number of
				members; excuse of members; absent and additional members
									(a)Number of
				members(1)A
				military commission under this chapter shall, except as provided in paragraph
				(2), have at least five members.
										(2)In a case in which the accused before
				a military commission under this chapter may be sentenced to a penalty of
				death, the military commission shall have the number of members prescribed by
				section 949m(c) of this title.
										(b)Excuse of
				membersNo member of a military commission under this chapter may
				be absent or excused after the military commission has been assembled for the
				trial of a case unless excused—
										(1)as a result of
				challenge;
										(2)by the military
				judge for physical disability or other good cause; or
										(3)by order of the
				convening authority for good cause.
										(c)Absent and
				additional membersWhenever a military commission under this
				chapter is reduced below the number of members required by subsection (a), the
				trial may not proceed unless the convening authority details new members
				sufficient to provide not less than such number. The trial may proceed with the
				new members present after the recorded evidence previously introduced before
				the members has been read to the military commission in the presence of the
				military judge, the accused (except as provided in section 949d of this title),
				and counsel for both sides.
									IIIPre-Trial
				Procedure
								
									Sec. 
									948q. Charges and specifications.
									948r. Compulsory self-incrimination prohibited; statements
				  obtained by torture or cruel, inhuman, or degrading treatment.
									948s. Service of charges.
								
								948q.Charges and
				specifications
									(a)Charges and
				specificationsCharges and specifications against an accused in a
				military commission under this chapter shall be signed by a person subject to
				chapter 47 of this title under oath before a commissioned officer of the armed
				forces authorized to administer oaths and shall state—
										(1)that the signer
				has personal knowledge of, or reason to believe, the matters set forth therein;
				and
										(2)that they are
				true in fact to the best of his knowledge and belief.
										(b)Notice to
				accusedUpon the swearing of the charges and specifications in
				accordance with subsection (a), the accused shall be informed of the charges
				and specifications against him as soon as practicable.
									948r.Compulsory
				self-incrimination prohibited; statements obtained by torture or cruel,
				inhuman, or degrading treatment
									(a)In
				generalNo person shall be required to testify against himself at
				a proceeding of a military commission under this chapter.
									(b)Statements
				obtained by torture or cruel, inhuman, or degrading treatmentA
				statement obtained by use of torture or by cruel, inhuman, or degrading
				treatment prohibited by section 1003 of the Detainee Treatment Act of 2005 (42
				U.S.C. 2000dd), whether or not under color of law, shall not be admissible in a
				military commission under this chapter, except against a person accused of
				torture or such treatment as evidence the statement was made.
									(c)Statements
				obtained by alleged coercion not amounting to torture or cruel, inhuman, or
				degrading treatmentAn otherwise admissible statement obtained
				through the use of alleged coercion not amounting to torture or cruel, inhuman,
				or degrading treatment prohibited by section 1003 of the Detainee Treatment Act
				of 2005 may be admitted in evidence in a military commission under this chapter
				only if the military judge finds that—
										(1)the totality of
				the circumstances under which the statement was made render it reliable and
				possessing sufficient probative value; and
										(2)the interests of
				justice would best be served by admission of the statement into
				evidence.
										948s.Service of
				chargesThe trial counsel
				assigned to a case before a military commission under this chapter shall cause
				to be served upon the accused and military defense counsel a copy of the
				charges upon which trial is to be had in English and, if appropriate, in
				another language that the accused understands, sufficiently in advance of trial
				to prepare a defense.
								IVTrial
				Procedure
								
									Sec. 
									949a. Rules.
									949b. Unlawfully influencing action of military
				  commission.
									949c. Duties of trial counsel and defense counsel.
									949d. Sessions.
									949e. Continuances.
									949f. Challenges.
									949g. Oaths.
									949h. Former jeopardy.
									949i. Pleas of the accused.
									949j. Opportunity to obtain witnesses and other
				  evidence.
									949k. Defense of lack of mental responsibility.
									949l. Voting and rulings.
									949m. Number of votes required.
									949n. Military commission to announce action.
									949o. Record of trial.
								
								949a.Rules
									(a)Procedures and
				Rules of EvidencePretrial, trial, and post-trial procedures,
				including elements and modes of proof, for cases triable by military commission
				under this chapter may be prescribed by the Secretary of Defense. Such
				procedures may not be contrary to or inconsistent with this chapter. Except as
				otherwise provided in this chapter or chapter 47 of this title, the procedures
				and rules of evidence applicable in trials by general courts-martial of the
				United States shall apply in trials by military commission under this
				chapter.
									(b)Exceptions(1)The Secretary of
				Defense, in consultation with the Attorney General, may make such exceptions in
				the applicability in trials by military commission under this chapter from the
				procedures and rules of evidence otherwise applicable in general courts-martial
				as may be required by the unique circumstances of the conduct of military and
				intelligence operations during hostilities or by other practical need.
										(2)Notwithstanding any exceptions
				authorized by paragraph (1), the procedures and rules of evidence in trials by
				military commission under this chapter shall include, at a minimum, the
				following rights:
											(A)To examine and respond to all evidence
				considered by the military commission on the issue of guilt or innocence and
				for sentencing.
											(B)To be present at all sessions of the
				military commission (other than those for deliberations or voting), except when
				excluded under section 949d of this title.
											(C)To the assistance of counsel.
											(D)To self-representation, if the accused
				knowingly and competently waives the assistance of counsel, subject to the
				provisions of paragraph (4).
											(E)To the suppression of evidence that is
				not reliable or probative.
											(F)To the suppression of evidence the
				probative value of which is substantially outweighed by—
												(i)the danger of unfair prejudice,
				confusion of the issues, or misleading the members; or
												(ii)considerations of undue delay,
				waste of time, or needless presentation of cumulative evidence.
												(3)In making exceptions in the
				applicability in trials by military commission under this chapter from the
				procedures and rules otherwise applicable in general courts-martial, the
				Secretary of Defense may provide the following:
											(A)Evidence seized outside the United
				States shall not be excluded from trial by military commission on the grounds
				that the evidence was not seized pursuant to a search warrant or
				authorization.
											(B)A statement of the accused that is
				otherwise admissible shall not be excluded from trial by military commission on
				grounds of alleged coercion or compulsory self-incrimination so long as the
				evidence complies with the provisions of section 948r of this title.
											(C)Evidence shall be admitted as
				authentic so long as—
												(i)the military judge of the military
				commission determines that there is sufficient evidence that the evidence is
				what it is claimed to be; and
												(ii)the military judge instructs the
				members that they may consider any issue as to authentication or identification
				of evidence in determining the weight, if any, to be given to the
				evidence.
												(D)Hearsay evidence not otherwise
				admissible under the rules of evidence applicable in trial by general
				courts-martial may be admitted in a trial by military commission only
				if—
												(i)the proponent of the evidence makes
				known to the adverse party, sufficiently in advance of trial or hearing to
				provide the adverse party with a fair opportunity to meet the evidence, the
				proponent's intention to offer the evidence, and the particulars of the
				evidence (including information on the circumstances under which the evidence
				was obtained); and
												(ii)the military judge finds that the
				totality of the circumstances render the evidence more probative on the point
				for which it is offered than other evidence which the proponent can procure
				through reasonable efforts, taking into consideration the unique circumstances
				of the conduct of military and intelligence operations during
				hostilities.
												(4)(A)The accused in a
				military commission under this chapter who exercises the right to
				self-representation under paragraph (2)(D) shall conform his deportment and the
				conduct of the defense to the rules of evidence, procedure, and decorum
				applicable to trials by military commission.
											(B)Failure of the accused to conform to
				the rules described in subparagraph (A) may result in a partial or total
				revocation by the military judge of the right of self-representation under
				paragraph (2)(D). In such case, the detailed defense counsel of the accused or
				an appropriately authorized civilian counsel shall perform the functions
				necessary for the defense.
											(c)Delegation of
				authority To prescribe regulationsThe Secretary of Defense may
				delegate the authority of the Secretary to prescribe regulations under this
				chapter.
									949b.Unlawfully
				influencing action of military commission
									(a)In
				general(1)No authority convening
				a military commission under this chapter may censure, reprimand, or admonish
				the military commission, or any member, military judge, or counsel thereof,
				with respect to the findings or sentence adjudged by the military commission,
				or with respect to any other exercises of its or their functions in the conduct
				of the proceedings.
										(2)No person may attempt to coerce or,
				by any unauthorized means, influence—
											(A)the action of a military commission
				under this chapter, or any member thereof, in reaching the findings or sentence
				in any case;
											(B)the action of any convening,
				approving, or reviewing authority with respect to their judicial acts;
				or
											(C)the exercise of professional judgment
				by trial counsel or defense counsel.
											(3)The provisions of this subsection
				shall not apply with respect to—
											(A)general instructional or informational
				courses in military justice if such courses are designed solely for the purpose
				of instructing members of a command in the substantive and procedural aspects
				of military commissions; or
											(B)statements and instructions given in
				open proceedings by a military judge or counsel.
											(b)Prohibition on
				consideration of actions on commission in evaluation of
				fitnessIn the preparation of an effectiveness, fitness, or
				efficiency report or any other report or document used in whole or in part for
				the purpose of determining whether a commissioned officer of the armed forces
				is qualified to be advanced in grade, or in determining the assignment or
				transfer of any such officer or whether any such officer should be retained on
				active duty, no person may—
										(1)consider or
				evaluate the performance of duty of any member of a military commission under
				this chapter; or
										(2)give a less
				favorable rating or evaluation to any commissioned officer because of the zeal
				with which such officer, in acting as counsel, represented any accused before a
				military commission under this chapter.
										949c.Duties of
				trial counsel and defense counsel
									(a)Trial
				counselThe trial counsel of a military commission under this
				chapter shall prosecute in the name of the United States.
									(b)Defense
				counsel(1)The accused shall be
				represented in his defense before a military commission under this chapter as
				provided in this subsection.
										(2)The accused shall be represented by
				military counsel detailed under section 948k of this title.
										(3)The accused may be represented by
				civilian counsel if retained by the accused, provided that such civilian
				counsel—
											(A)is a United States citizen;
											(B)is admitted to the practice of law in
				a State, district, or possession of the United States, or before a Federal
				court;
											(C)has not been the subject of any
				sanction of disciplinary action by any court, bar, or other competent
				governmental authority for relevant misconduct;
											(D)has been determined to be eligible for
				access to information classified at the level Secret or higher; and
											(E)has signed a written agreement to
				comply with all applicable regulations or instructions for counsel, including
				any rules of court for conduct during the proceedings.
											(4)If the accused is represented by
				civilian counsel, military counsel detailed shall act as associate
				counsel.
										(5)The accused is not entitled to be
				represented by more than one military counsel. However, the person authorized
				under regulations prescribed under section 948k of this title to detail
				counsel, in such person's sole discretion, may detail additional military
				counsel to represent the accused.
										(6)Defense counsel may cross-examine
				each witness for the prosecution who testifies before a military commission
				under this chapter.
										949d.Sessions
									(a)Sessions
				without presence of members(1)At any time after the
				service of charges which have been referred for trial by military commission
				under this chapter, the military judge may call the military commission into
				session without the presence of the members for the purpose of—
											(A)hearing and determining motions
				raising defenses or objections which are capable of determination without trial
				of the issues raised by a plea of not guilty;
											(B)hearing and ruling upon any matter
				which may be ruled upon by the military judge under this chapter, whether or
				not the matter is appropriate for later consideration or decision by the
				members;
											(C)if permitted by regulations prescribed
				by the Secretary of Defense, receiving the pleas of the accused; and
											(D)performing any other procedural
				function which may be performed by the military judge under this chapter or
				under rules prescribed pursuant to section 949a of this title and which does
				not require the presence of the members.
											(2)Except as provided in subsections
				(b), (c), and (d), any proceedings under paragraph (1) shall be conducted in
				the presence of the accused, defense counsel, and trial counsel, and shall be
				made part of the record.
										(b)Deliberation or
				vote of membersWhen the members of a military commission under
				this chapter deliberate or vote, only the members may be present.
									(c)Closure of
				proceedings(1)The military judge may
				close to the public all or part of the proceedings of a military commission
				under this chapter.
										(2)The military judge may close to the
				public all or a portion of the proceedings under paragraph (1) only upon making
				a specific finding that such closure is necessary to—
											(A)protect information the disclosure of
				which could reasonably be expected to cause damage to the national security,
				including intelligence or law enforcement sources, methods, or activities;
				or
											(B)ensure the physical safety of
				individuals.
											(3)A finding under paragraph (2) may be
				based upon a presentation, including a presentation ex parte or in camera, by
				either trial counsel or defense counsel.
										(4)(A)Subject to the
				provisions of this paragraph, classified information shall be handled in
				accordance with rules applicable in trials by general courts-martial of the
				United States.
											(B)Classified information shall be
				protected and is privileged from disclosure if disclosure would be detrimental
				to the national security. This subparagraph applies to all stages of
				proceedings of military commissions under this chapter.
											(C)After the original classification
				authority or head of the agency concerned has certified in writing that
				evidence and the sources thereof have been declassified to the maximum extent
				possible, consistent with the requirements of national security, the military
				judge may, to the extent practicable in accordance with the rules applicable in
				trials by court-martial, authorize—
												(i)the deletion of specified items of
				classified information from documents made available to the accused;
												(ii)the substitution of a portion or
				summary of the information for such classified documents; or
												(iii)the substitution of a statement
				admitting relevant facts that the classified information would tend to
				prove.
												(D)A claim of privilege under this
				paragraph, and any materials in support thereof, shall, upon the request of the
				Government, be considered by the military judge in camera and shall not be
				disclosed to the accused.
											(d)Exclusion of
				accused from certain proceedingsThe military judge may exclude
				the accused from any portion of a proceeding upon a determination that, after
				being warned by the military judge, the accused persists in conduct that
				justifies exclusion from the courtroom—
										(1)to ensure the
				physical safety of individuals; or
										(2)to prevent
				disruption of the proceedings by the accused.
										949e.ContinuancesThe military judge in a military commission
				under this chapter may, for reasonable cause, grant a continuance to any party
				for such time, and as often, as may appear to be just.
								949f.Challenges
									(a)Challenges
				authorizedThe military judge and members of a military
				commission under this chapter may be challenged by the accused or trial counsel
				for cause stated to the military commission. The military judge shall determine
				the relevance and validity of challenges for cause, and may not receive a
				challenge to more than one person at a time. Challenges by trial counsel shall
				ordinarily be presented and decided before those by the accused are
				offered.
									(b)Peremptory
				challengesThe accused and trial counsel are each entitled to one
				peremptory challenge, but the military judge may not be challenged except for
				cause.
									(c)Challenges
				against additional membersWhenever additional members are
				detailed to a military commission under this chapter, and after any challenges
				for cause against such additional members are presented and decided, the
				accused and trial counsel are each entitled to one peremptory challenge against
				members not previously subject to peremptory challenge.
									949g.Oaths
									(a)In
				general(1)Before performing their
				respective duties in a military commission under this chapter, military judges,
				members, trial counsel, defense counsel, reporters, and interpreters shall take
				an oath to perform their duties faithfully.
										(2)The form of the oath required by
				paragraph (1), the time and place of the taking thereof, the manner of
				recording thereof, and whether the oath shall be taken for all cases in which
				duties are to be performed or for a particular case, shall be as provided in
				regulations prescribed by the Secretary of Defense. The regulations may provide
				that—
											(A)an oath to perform faithfully duties
				as a military judge, trial counsel, or defense counsel may be taken at any time
				by any judge advocate or other person certified to be qualified or competent
				for the duty; and
											(B)if such an oath is taken, such oath
				need not again be taken at the time the judge advocate or other person is
				detailed to that duty.
											(b)WitnessesEach
				witness before a military commission under this chapter shall be examined on
				oath.
									(c)Oath
				definedIn this section, the term oath includes an
				affirmation.
									949h.Former
				jeopardy
									(a)In
				generalNo person may, without his consent, be tried by a
				military commission under this chapter a second time for the same
				offense.
									(b)Scope of
				trialNo proceeding in which the accused has been found guilty by
				military commission under this chapter upon any charge or specification is a
				trial in the sense of this section until the finding of guilty has become final
				after review of the case has been fully completed.
									949i.Pleas of the
				accused
									(a)Plea of not
				guiltyIf an accused in a military commission under this chapter
				after a plea of guilty sets up matter inconsistent with the plea, or if it
				appears that the accused has entered the plea of guilty through lack of
				understanding of its meaning and effect, or if the accused fails or refuses to
				plead, a plea of not guilty shall be entered in the record, and the military
				commission shall proceed as though the accused had pleaded not guilty.
									(b)Finding of
				guilt after guilty pleaWith respect to any charge or
				specification to which a plea of guilty has been made by the accused in a
				military commission under this chapter and accepted by the military judge, a
				finding of guilty of the charge or specification may be entered immediately
				without a vote. The finding shall constitute the finding of the military
				commission unless the plea of guilty is withdrawn prior to announcement of the
				sentence, in which event the proceedings shall continue as though the accused
				had pleaded not guilty.
									949j.Opportunity
				to obtain witnesses and other evidence
									(a)In
				general(1)Defense counsel in a
				military commission under this chapter shall have a reasonable opportunity to
				obtain witnesses and other evidence as provided in regulations prescribed by
				the Secretary of Defense.
										(2)Process issued in military
				commissions under this chapter to compel witnesses to appear and testify and to
				compel the production of other evidence—
											(A)shall be similar to that which courts
				of the United States having criminal jurisdiction may lawfully issue;
				and
											(B)shall run to any place where the
				United States shall have jurisdiction thereof.
											(b)Disclosure of
				exculpatory evidenceAs soon as practicable, trial counsel in a
				military commission under this chapter shall disclose to the defense the
				existence of any known evidence that reasonably tends to exculpate or reduce
				the degree of guilt of the accused.
									(c)Treatment of
				certain itemsIn accordance with the rules applicable in trials
				by general courts-martial in the United States, and to the extent provided in
				such rules, the military judge in a military commission under this chapter may
				authorize trial counsel, in making documents available to the accused pursuant
				to subsections (a) and (b)—
										(1)to delete
				specified items of classified information from such documents;
										(2)to substitute an
				unclassified summary of the classified information in such documents; or
										(3)to substitute an
				unclassified statement admitting relevant facts that classified information in
				such documents would tend to prove.
										949k.Defense of
				lack of mental responsibility
									(a)Affirmative
				defenseIt is an affirmative defense in a trial by military
				commission under this chapter that, at the time of the commission of the acts
				constituting the offense, the accused, as a result of a severe mental disease
				or defect, was unable to appreciate the nature and quality or the wrongfulness
				of the acts. Mental disease or defect does not otherwise constitute a
				defense.
									(b)Burden of
				proofThe accused in a military commission under this chapter has
				the burden of proving the defense of lack of mental responsibility by clear and
				convincing evidence.
									(c)Findings
				following assertion of defenseWhenever lack of mental
				responsibility of the accused with respect to an offense is properly at issue
				in a military commission under this chapter, the military judge shall instruct
				the members as to the defense of lack of mental responsibility under this
				section and shall charge the members to find the accused—
										(1)guilty;
										(2)not guilty;
				or
										(3)subject to
				subsection (d), not guilty by reason of lack of mental responsibility.
										(d)Majority vote
				required for findingThe accused shall be found not guilty by
				reason of lack of mental responsibility under subsection (c)(3) only if a
				majority of the members present at the time the vote is taken determines that
				the defense of lack of mental responsibility has been established.
									949l.Voting and
				rulings
									(a)Vote by secret
				written ballotVoting by members of a military commission under
				this chapter on the findings and on the sentence shall be by secret written
				ballot.
									(b)Rulings(1)The military judge in a
				military commission under this chapter shall rule upon all questions of law,
				including the admissibility of evidence and all interlocutory questions arising
				during the proceedings.
										(2)Any ruling made by the military judge
				upon a question of law or an interlocutory question (other than the factual
				issue of mental responsibility of the accused) is conclusive and constitutes
				the ruling of the military commission. However, a military judge may change his
				ruling at any time during the trial.
										(c)Instructions
				prior to voteBefore a vote is taken of the findings of a
				military commission under this chapter, the military judge shall, in the
				presence of the accused and counsel, instruct the members as to the elements of
				the offense and charge the members—
										(1)that the accused
				must be presumed to be innocent until his guilt is established by legal and
				competent evidence beyond a reasonable doubt;
										(2)that in the case
				being considered, if there is a reasonable doubt as to the guilt of the
				accused, the doubt must be resolved in favor of the accused and he must be
				acquitted;
										(3)that, if there is
				reasonable doubt as to the degree of guilt, the finding must be in a lower
				degree as to which there is no reasonable doubt; and
										(4)that the burden
				of proof to establish the guilt of the accused beyond a reasonable doubt is
				upon the United States.
										949m.Number of
				votes required
									(a)ConvictionNo
				person may be convicted by a military commission under this chapter of any
				offense, except as provided in section 949i(b) of this title or by concurrence
				of two-thirds of the members present at the time the vote is taken.
									(b)Sentences(1)Except as provided in
				paragraphs (2) and (3), sentences shall be determined by a military commission
				by the concurrence of two-thirds of the members present at the time the vote is
				taken.
										(2)No person may be sentenced to death
				by a military commission, except insofar as—
											(A)the penalty of death has been
				expressly authorized under this chapter, chapter 47 of this title, or the law
				of war for an offense of which the accused has been found guilty;
											(B)trial counsel expressly sought the
				penalty of death by filing an appropriate notice in advance of trial;
											(C)the accused was convicted of the
				offense by the concurrence of all the members present at the time the vote is
				taken; and
											(D)all members present at the time the
				vote was taken concurred in the sentence of death.
											(3)No person may be sentenced to life
				imprisonment, or to confinement for more than 10 years, by a military
				commission under this chapter except by the concurrence of three-fourths of the
				members present at the time the vote is taken.
										(c)Number of
				members required for penalty of death(1)Except as provided in
				paragraph (2), in a case in which the penalty of death is sought, the number of
				members of the military commission under this chapter shall be not less than 12
				members.
										(2)In any case described in paragraph
				(1) in which 12 members are not reasonably available for a military commission
				because of physical conditions or military exigencies, the convening authority
				shall specify a lesser number of members for the military commission (but not
				fewer than 5 members), and the military commission may be assembled, and the
				trial held, with not less than the number of members so specified. In any such
				case, the convening authority shall make a detailed written statement, to be
				appended to the record, stating why a greater number of members were not
				reasonably available.
										949n.Military
				commission to announce actionA military commission under this chapter
				shall announce its findings and sentence to the parties as soon as
				determined.
								949o.Record of
				trial
									(a)Record;
				authenticationEach military commission under this chapter shall
				keep a separate, verbatim, record of the proceedings in each case brought
				before it, and the record shall be authenticated by the signature of the
				military judge. If the record cannot be authenticated by the military judge by
				reason of his death, disability, or absence, it shall be authenticated by the
				signature of the trial counsel or by a member if the trial counsel is unable to
				authenticate it by reason of his death, disability, or absence. Where
				appropriate, and as provided in regulations prescribed by the Secretary of
				Defense, the record of a military commission under this chapter may contain a
				classified annex.
									(b)Complete record
				requiredA complete record of the proceedings and testimony shall
				be prepared in every military commission under this chapter.
									(c)Provision of
				copy to accusedA copy of the record of the proceedings of the
				military commission under this chapter shall be given the accused as soon as it
				is authenticated. If the record contains classified information, or a
				classified annex, the accused shall receive a redacted version of the record
				consistent with the requirements of section 949d(c)(4) of this title. Defense
				counsel shall have access to the unredacted record, as provided in regulations
				prescribed by the Secretary of Defense.
									VSentences
								
									Sec. 
									949s. Cruel or unusual punishments prohibited.
									949t. Maximum limits.
									949u. Execution of confinement.
								
								949s.Cruel or
				unusual punishments prohibitedPunishment by flogging, or by branding,
				marking, or tattooing on the body, or any other cruel or unusual punishment,
				may not be adjudged by a military commission under this chapter or inflicted
				under this chapter upon any person subject to this chapter. The use of irons,
				single or double, except for the purpose of safe custody, is prohibited under
				this chapter.
								949t.Maximum
				limitsThe punishment which a
				military commission under this chapter may direct for an offense may not exceed
				such limits as the President or Secretary of Defense may prescribe for that
				offense.
								949u.Execution of
				confinement
									(a)In
				generalUnder such
				regulations as the Secretary of Defense may prescribe, a sentence of
				confinement adjudged by a military commission under this chapter may be carried
				into execution by confinement—
										(1)in any place of confinement under the
				control of any of the armed forces; or
										(2)in any penal or correctional institution
				under the control of the United States or its allies, or which the United
				States may be allowed to use.
										(b)Treatment
				during confinement by other than the armed forcesPersons confined under subsection (a)(2) in
				a penal or correctional institution not under the control of an armed force are
				subject to the same discipline and treatment as persons confined or committed
				by the courts of the United States or of the State, District of Columbia, or
				place in which the institution is situated.
									VIPost-Trial
				Procedure and Review of Military Commissions
								
									Sec. 
									950a. Error of law; lesser included offense.
									950b. Review by the convening authority.
									950c. Waiver or withdrawal of appeal.
									950d. Appeal by the United States.
									950e. Rehearings.
									950f. Review by United States Court of
				  Appeals for the Armed Forces and Supreme Court.
									950g. Appellate counsel
									950h. Execution of sentence; suspension of
				  sentence.
									950i. Finality of proceedings, findings, and
				  sentences.
								
								950a.Error of law;
				lesser included offense
									(a)Error of
				lawA finding or sentence of a military commission under this
				chapter may not be held incorrect on the ground of an error of law unless the
				error materially prejudices the substantial rights of the accused.
									(b)Lesser included
				offenseAny reviewing authority with the power to approve or
				affirm a finding of guilty by a military commission under this chapter may
				approve or affirm, instead, so much of the finding as includes a lesser
				included offense.
									950b.Review by the
				convening authority
									(a)Notice to
				convening authority of findings and sentenceThe findings and
				sentence of a military commission under this chapter shall be reported in
				writing promptly to the convening authority after the announcement of the
				sentence.
									(b)Submittal of
				matters by accused to convening authority(1)The accused may submit
				to the convening authority matters for consideration by the convening authority
				with respect to the findings and the sentence of the military commission under
				this chapter.
										(2)(A)Except as provided in
				subparagraph (B), a submittal under paragraph (1) shall be made in writing
				within 20 days after accused has been give an authenticated record of trial
				under section 949o(c) of this title.
											(B)If the accused shows that additional
				time is required for the accused to make a submittal under paragraph (1), the
				convening authority may, for good cause, extend the applicable period under
				subparagraph (A) for not more than an additional 20 days.
											(3)The accused may waive his right to
				make a submittal to the convening authority under paragraph (1). Such a waiver
				shall be made in writing, and may not be revoked. For the purposes of
				subsection (c)(2), the time within which the accused may make a submittal under
				this subsection shall be deemed to have expired upon the submittal of a waiver
				under this paragraph to the convening authority.
										(c)Action by
				convening authority(1)The authority under
				this subsection to modify the findings and sentence of a military commission
				under this chapter is a matter of the sole discretion and prerogative of the
				convening authority.
										(2)The convening authority is not
				required to take action on the findings of a military commission under this
				chapter. If the convening authority takes action on the findings, the convening
				authority may, in his sole discretion, only—
											(A)dismiss any charge or specification by
				setting aside a finding of guilty thereto; or
											(B)change a finding of guilty to a charge
				to a finding of guilty to an offense that is a lesser included offense of the
				offense stated in the charge.
											(3)(A)The convening authority
				shall take action on the sentence of a military commission under this
				chapter.
											(B)Subject to regulations prescribed by
				the Secretary of Defense, action under this paragraph may be taken only after
				consideration of any matters submitted by the accused under subsection (b) or
				after the time for submitting such matters expires, whichever is
				earlier.
											(C)In taking action under this
				paragraph, the convening authority may, in his sole discretion, approve,
				disapprove, commute, or suspend the sentence in whole or in part. The convening
				authority may not increase a sentence beyond that which is found by the
				military commission.
											(4)The convening authority shall serve
				on the accused or on defense counsel notice of any action taken by the
				convening authority under this subsection.
										(d)Order of
				revision or rehearing(1)Subject to paragraphs
				(2) and (3), the convening authority of a military commission under this
				chapter may, in his sole discretion, order a proceeding in revision or a
				rehearing.
										(2)(A)Except as provided in
				subparagraph (B), a proceeding in revision may be ordered by the convening
				authority if—
												(i)there is an apparent error or omission
				in the record; or
												(ii)the record shows improper or
				inconsistent action by the military commission with respect to the findings or
				sentence that can be rectified without material prejudice to the substantial
				rights of the accused.
												(B)In no case may a proceeding in
				revision—
												(i)reconsider a finding of not guilty of
				a specification or a ruling which amounts to a finding of not guilty;
												(ii)reconsider a finding of not guilty of
				any charge, unless there has been a finding of guilty under a specification
				laid under that charge, which sufficiently alleges a violation; or
												(iii)increase the severity of the
				sentence unless the sentence prescribed for the offense is mandatory.
												(3)A rehearing may be ordered by the
				convening authority if the convening authority disapproves the findings and
				sentence and states the reasons for disapproval of the findings. If the
				convening authority disapproves the finding and sentence and does not order a
				rehearing, the convening authority shall dismiss the charges. A rehearing as to
				the findings may not be ordered by the convening authority when there is a lack
				of sufficient evidence in the record to support the findings. A rehearing as to
				the sentence may be ordered by the convening authority if the convening
				authority disapproves the sentence.
										950c.Waiver or
				withdrawal of appeal
									(a)Waiver of right
				of review(1)An accused may file
				with the convening authority a statement expressly waiving the right of the
				accused to appellate review by the United States Court of Appeals for the Armed
				Forces under section 950f(a) of this title of the final decision of the
				military commission under this chapter.
										(2)A waiver under paragraph (1) shall be
				signed by both the accused and a defense counsel.
										(3)A waiver under paragraph (1) must be
				filed, if at all, within 10 days after notice of the action is served on the
				accused or on defense counsel under section 950b(c)(4) of this title. The
				convening authority, for good cause, may extend the period for such filing by
				not more than 30 days.
										(b)Withdrawal of
				appealExcept in a case in which the sentence as approved under
				section 950b of this title extends to death, the accused may withdraw an appeal
				at any time.
									(c)Effect of
				waiver or withdrawalA waiver of the right to appellate review or
				the withdrawal of an appeal under this section bars review under section 950f
				of this title.
									950d.Appeal by the
				United States
									(a)Interlocutory
				appeal(1)Except as provided in
				paragraph (2), in a trial by military commission under this chapter, the United
				States may take an interlocutory appeal to the United States Court of Appeals
				for the Armed Forces under section 950f of this title of any order or ruling of
				the military judge that—
											(A)terminates proceedings of the military
				commission with respect to a charge or specification;
											(B)excludes evidence that is substantial
				proof of a fact material in the proceeding; or
											(C)relates to a matter under subsection
				(c) or (d) of section 949d of this title.
											(2)The United States may not appeal
				under paragraph (1) an order or ruling that is, or amounts to, a finding of not
				guilty by the military commission with respect to a charge or
				specification.
										(b)Notice of
				appealThe United States shall take an appeal of an order or
				ruling under subsection (a) by filing a notice of appeal with the military
				judge within five days after the date of the order or ruling.
									(c)AppealAn
				appeal under this section shall be forwarded, by means specified in regulations
				prescribed the Secretary of Defense, directly to the United States Court of
				Appeals for the Armed Forces. In ruling on an appeal under this section, the
				Court may act only with respect to matters of law.
									950e.Rehearings
									(a)Composition of
				military commission for rehearingEach rehearing under this chapter shall
				take place before a military commission under this chapter composed of members
				who were not members of the military commission which first heard the
				case.
									(b)Scope of
				rehearing(1)Upon a rehearing—
											(A)the accused may not be tried for any
				offense of which he was found not guilty by the first military commission;
				and
											(B)no
				sentence in excess of or more than the original sentence may be imposed
				unless—
												(i)the sentence is based upon a finding of
				guilty of an offense not considered upon the merits in the original
				proceedings; or
												(ii)the sentence prescribed for the offense is
				mandatory.
												(2)Upon a rehearing, if the sentence approved
				after the first military commission was in accordance with a pretrial agreement
				and the accused at the rehearing changes his plea with respect to the charges
				or specifications upon which the pretrial agreement was based, or otherwise
				does not comply with pretrial agreement, the sentence as to those charges or
				specifications may include any punishment not in excess of that lawfully
				adjudged at the first military commission.
										950f.Review by
				United States Court of Appeals for the Armed Forces and Supreme Court
									(a)Review by
				United States Court of Appeals for the Armed Forces(1)Subject to the
				provisions of this subsection, the United States Court of Appeals for the Armed
				Forces shall have exclusive jurisdiction to determine the final validity of any
				judgment rendered by a military commission under this chapter.
										(2)The United States Court of Appeals
				for the Armed Forces may not determine the final validity of a judgment of a
				military commission under this subsection until all other appeals from the
				judgment under this chapter have been waived or exhausted.
										(3)(A)An accused may seek a
				determination by the United States Court of Appeals for the Armed Forces of the
				final validity of the judgment of the military commission under this subsection
				only upon petition to the Court for such determination.
											(B)A petition on a judgment under
				subparagraph (A) shall be filed by the accused in the Court not later than 20
				days after the date on which written notice of the final decision of the
				military commission is served on the accused or defense counsel.
											(C)The accused may not file a petition
				under subparagraph (A) if the accused has waived the right to appellate review
				under section 950c(a) of this title.
											(4)The determination by the United
				States Court of Appeals for the Armed Forces of the final validity of a
				judgment of a military commission under this subsection shall be governed by
				the provisions of section 1005(e)(3) of the Detainee Treatment Act of 2005 (42
				U.S.C. 801 note).
										(b)Review by
				Supreme CourtThe Supreme Court of the United States may review
				by writ of certiorari pursuant to section 1257 of title 28 the final judgment
				of the United States Court of Appeals for the Armed Forces in a determination
				under subsection (a).
									950g.Appellate
				counsel
									(a)AppointmentThe
				Secretary of Defense shall, by regulation, establish procedures for the
				appointment of appellate counsel for the United States and for the accused in
				military commissions under this chapter. Appellate counsel shall meet the
				qualifications of counsel for appearing before military commissions under this
				chapter.
									(b)Representation
				of United StatesAppellate counsel may represent the United
				States in any appeal or review proceeding under this chapter. Appellate
				Government counsel may represent the United States before the Supreme Court in
				case arising under this chapter when requested to do so by the Attorney
				General.
									(c)Representation
				of accusedThe accused shall be represented before the United
				States Court of Appeals for the Armed Forces or the Supreme Court by military
				appellate counsel, or by civilian counsel if retained by him.
									950h.Execution of
				sentence; suspension of sentence
									(a)Execution of
				sentence of death only upon approval by the PresidentIf the
				sentence of a military commission under this chapter extends to death, that
				part of the sentence providing for death may not be executed until approved by
				the President. In such a case, the President may commute, remit, or suspend the
				sentence, or any part thereof, as he sees fit.
									(b)Execution of
				sentence of death only upon final judgment of legality of
				proceedings(1)If the sentence of a
				military commission under this chapter extends to death, the sentence may not
				be executed until there is a final judgement as to the legality of the
				proceedings (and with respect to death, approval under subsection (a)).
										(2)A judgement as to legality of
				proceedings is final for purposes of paragraph (1) when—
											(A)the time for the accused to file a
				petition for review by the United States Court of Appeals for the Armed Forces
				has expired and the accused has not filed a timely petition for such review and
				the case is not otherwise under review by the Court; or
											(B)review is completed in accordance with
				the judgment of the United States Court of Appeals for the Armed Forces and (A)
				a petition for a writ of certiorari is not timely filed, (B) such a petition is
				denied by the Supreme Court, or (C) review is otherwise completed in accordance
				with the judgment of the Supreme Court.
											(c)Suspension of
				sentenceThe Secretary of the Defense, or the convening authority
				acting on the case (if other than the Secretary), may suspend the execution of
				any sentence or part thereof in the case, except a sentence of death.
									950i.Finality of
				proceedings, findings, and sentences
									(a)FinalityThe
				appellate review of records of trial provided by this chapter, and the
				proceedings, findings, and sentences of military commissions as approved,
				reviewed, or affirmed as required by this chapter, are final and conclusive.
				Orders publishing the proceedings of military commissions under this chapter
				are binding upon all departments, courts, agencies, and officers of the United
				States, except as otherwise provided by the President.
									(b)Provisions of
				chapter sole basis for review of military commission procedures and
				actionsExcept as otherwise provided in this chapter and
				notwithstanding any other provision of law (including section 2241 of title 28
				or any other habeas corpus provision), no court, justice, or judge shall have
				jurisdiction to hear or consider any claim or cause of action whatsoever,
				including any action pending on or filed after the date of enactment of this
				chapter, relating to the prosecution, trial, or judgment of a military
				commission under this chapter, including challenges to the lawfulness of
				procedures of military commissions under this chapter.
									VIIPunitive
				Matters
								
									Sec. 
									950aa. Definitions; construction of certain offenses; common
				  circumstances.
									950bb. Principals.
									950cc. Accessory after the fact.
									950dd. Conviction of lesser offenses.
									950ee. Attempts.
									950ff. Conspiracy.
									950gg. Solicitation.
									950hh. Murder of protected persons.
									950ii. Attacking civilians.
									950jj. Attacking civilian objects.
									950kk. Attacking protected property.
									950ll. Pillaging.
									950mm. Denying quarter.
									950nn. Taking hostages.
									950oo. Employing poison or similar weapons.
									950pp. Using protected persons as a shield.
									950qq. Using protected property as a shield.
									950rr. Torture.
									950ss. Cruel, unusual, or inhumane
				  treatment or punishment.
									950tt. Intentionally causing serious bodily injury.
									950uu. Mutilating or maiming.
									950vv. Murder in violation of the law of war.
									950ww. Destruction of property in violation of the law of
				  war.
									950xx. Using treachery or perfidy.
									950yy. Improperly using a flag of truce.
									950zz. Improperly using a distinctive emblem.
									950aaa. Intentionally mistreating a dead body.
									950bbb. Rape.
									950ccc. Hijacking or hazarding a vessel or
				  aircraft.
									950ddd. Terrorism.
									950eee. Providing material support for terrorism.
									950fff. Wrongfully aiding the enemy.
									950ggg. Spying.
									950hhh. Contempt.
									950iii. Perjury and obstruction of justice.
								
								950aa.Definitions;
				construction of certain offenses; common circumstances
									(a)DefinitionsIn this subchapter:
										(1)The term
				military objective means combatants and those objects during an
				armed conflict which, by their nature, location, purpose, or use, effectively
				contribute to the war-fighting or war-sustaining capability of an opposing
				force and whose total or partial destruction, capture, or neutralization would
				constitute a definite military advantage to the attacker under the
				circumstances at the time of an attack.
										(2)The term
				protected person means any person entitled to protection under one
				or more of the Geneva Conventions, including civilians not taking an active
				part in hostilities, military personnel placed out of combat by sickness,
				wounds, or detention, and military medical or religious personnel.
										(3)The term
				protected property means any property specifically protected by
				the law of war, including buildings dedicated to religion, education, art,
				science, or charitable purposes, historic monuments, hospitals, and places
				where the sick and wounded are collected, but only if and to the extent such
				property is not being used for military purposes or is not otherwise a military
				objective. The term includes objects properly identified by one of the
				distinctive emblems of the Geneva Conventions, but does not include civilian
				property that is a military objective.
										(b)Construction of
				certain offensesThe intent required for offenses under sections
				950hh, 950ii, 950jj, 950kk, and 950ss of this title precludes their
				applicability with regard to collateral damage or to death, damage, or injury
				incident to a lawful attack.
									(c)Common
				circumstancesAn offense specified in this subchapter is triable
				by military commission under this chapter only if the offense is committed in
				the context of and associated with armed conflict.
									950bb.PrincipalsAny person punishable under this chapter
				who—
									(1)commits an offense punishable by this
				chapter, or aids, abets, counsels, commands, or procures its commission;
				or
									(2)causes an act to
				be done which if directly performed by him would be punishable by this
				chapter,
									is a
				principal.950cc.Accessory
				after the factAny person
				subject to this chapter who, knowing that an offense punishable by this chapter
				has been committed, receives, comforts, or assists the offender in order to
				hinder or prevent his apprehension, trial, or punishment shall be punished as a
				military commission under this chapter may direct.
								950dd.Conviction
				of lesser offensesAn accused
				may be found guilty of an offense necessarily included in the offense charged
				or of an attempt to commit either the offense charged or an attempt to commit
				either the offense charged or an offense necessarily included therein.
								950ee.Attempts
									(a)In
				generalAny person subject to this chapter who attempts to commit
				any offense punishable by this chapter shall be punished as a military
				commission under this chapter may direct.
									(b)Scope of
				offenseAn act, done with specific intent to commit an offense
				under this chapter, amounting to more than mere preparation and tending, even
				though failing, to effect its commission, is an attempt to commit that
				offense.
									(c)Effect of
				consummationAny person subject to this chapter may be convicted
				of an attempt to commit an offense although it appears on the trial that the
				offense was consummated.
									950ff.ConspiracyAny person subject to this chapter who
				conspires to commit one or more substantive offenses triable by military
				commission under this subchapter, and who knowingly does any overt act to
				effect the object of the conspiracy, shall be punished, if death results to one
				or more of the victims, by death or such other punishment as a military
				commission under this chapter may direct, and, if death does not result to any
				of the victims, by such punishment, other than death, as a military commission
				under this chapter may direct.
								950gg.SolicitationAny person subject to this chapter who
				solicits or advises another or others to commit one or more substantive
				offenses triable by military commission under this chapter shall, if the
				offense solicited or advised is attempted or committed, be punished with the
				punishment provided for the commission of the offense, but, if the offense
				solicited or advised is not committed or attempted, he shall be punished as a
				military commission under this chapter may direct.
								950hh.Murder of
				protected personsAny person
				subject to this chapter who intentionally kills one or more protected persons
				shall be punished by death or such other punishment as a military commission
				under this chapter may direct.
								950ii.Attacking
				civiliansAny person subject
				to this chapter who intentionally engages in an attack upon a civilian
				population as such, or individual civilians not taking active part in
				hostilities, shall be punished, if death results to one or more of the victims,
				by death or such other punishment as a military commission under this chapter
				may direct, and, if death does not result to any of the victims, by such
				punishment, other than death, as a military commission under this chapter may
				direct.
								950jj.Attacking
				civilian objectsAny person
				subject to this chapter who intentionally engages in an attack upon a civilian
				object that is not a military objective shall be punished as a military
				commission under this chapter may direct.
								950kk.Attacking
				protected propertyAny person
				subject to this chapter who intentionally engages in an attack upon protected
				property shall be punished as a military commission under this chapter may
				direct.
								950ll.PillagingAny person subject to this chapter who
				intentionally and in the absence of military necessity appropriates or seizes
				property for private or personal use, without the consent of a person with
				authority to permit such appropriation or seizure, shall be punished as a
				military commission under this chapter may direct.
								950mm.Denying
				quarterAny person subject to
				this chapter who, with effective command or control over subordinate groups,
				declares, orders, or otherwise indicates to those groups that there shall be no
				survivors or surrender accepted, with the intent to threaten an adversary or to
				conduct hostilities such that there would be no survivors or surrender
				accepted, shall be punished as a military commission under this chapter may
				direct.
								950nn.Taking
				hostagesAny person subject to
				this chapter who, having knowingly seized or detained one or more persons,
				threatens to kill, injure, or continue to detain such person or persons with
				the intent of compelling any nation, person other than the hostage, or group of
				persons to act or refrain from acting as an explicit or implicit condition for
				the safety or release of such person or persons, shall be punished, if death
				results to one or more of the victims, by death or such other punishment as a
				military commission under this chapter may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				military commission under this chapter may direct.
								950oo.Employing
				poison or similar weaponsAny
				person subject to this chapter who intentionally, as a method of warfare,
				employs a substance or weapon that releases a substance that causes death or
				serious and lasting damage to health in the ordinary course of events, through
				its asphyxiating, bacteriological, or toxic properties, shall be punished, if
				death results to one or more of the victims, by death or such other punishment
				as a military commission under this chapter may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				military commission under this chapter may direct.
								950pp.Using
				protected persons as a shieldAny person subject to this chapter who
				positions, or otherwise takes advantage of, a protected person with the intent
				to shield a military objective from attack. or to shield, favor, or impede
				military operations, shall be punished, if death results to one or more of the
				victims, by death or such other punishment as a military commission under this
				chapter may direct, and, if death does not result to any of the victims, by
				such punishment, other than death, as a military commission under this chapter
				may direct.
								950qq.Using
				protected property as a shieldAny person subject to this chapter who
				positions, or otherwise takes advantage of the location of, protected property
				with the intent to shield a military objective from attack, or to shield,
				favor, or impede military operations, shall be punished as a military
				commission under this chapter may direct.
								950rr.Torture
									(a)OffenseAny
				person subject to this chapter who commits an act specifically intended to
				inflict severe physical or mental pain or suffering (other than pain or
				suffering incidental to lawful sanctions) upon another person within his
				custody or physical control for the purpose of obtaining information or a
				confession, punishment, intimidation, coercion, or any reason based on
				discrimination of any kind, shall be punished, if death results to one or more
				of the victims, by death or such other punishment as a military commission
				under this chapter may direct, and, if death does not result to any of the
				victims, by such punishment, other than death, as a military commission under
				this chapter may direct.
									(b)Severe mental
				pain or suffering definedIn this section, the term severe
				mental pain or suffering has the meaning given that term in section
				2340(2) of title 18.
									950ss.Cruel,
				unusual, or inhumane treatment or punishmentAny person subject to this chapter who
				subjects another person in their custody or under their physical control,
				regardless of nationality or physical location, to cruel, unusual, or inhumane
				treatment or punishment prohibited by the Fifth, Eighth, and 14th Amendments to
				the Constitution of the United States shall be punished, if death results to
				the victim, by death or such other punishment as a military commission under
				this chapter may direct, and, if death does not result to the victim, by such
				punishment, other than death, as a military commission under this chapter may
				direct.
								950tt.Intentionally
				causing serious bodily injury
									(a)OffenseAny
				person subject to this chapter who intentionally causes serious bodily injury
				to one or more persons, including lawful combatants, in violation of the law of
				war shall be punished, if death results to one or more of the victims, by death
				or such other punishment as a military commission under this chapter may
				direct, and, if death does not result to any of the victims, by such
				punishment, other than death, as a military commission under this chapter may
				direct.
									(b)Serious bodily
				injury definedIn this section, the term serious bodily
				injury means bodily injury which involves—
										(1)a substantial
				risk of death;
										(2)extreme physical
				pain;
										(3)protracted and
				obvious disfigurement; or
										(4)protracted loss
				or impairment of the function of a bodily member, organ, or mental
				faculty.
										950uu.Mutilating
				or maimingAny person subject
				to this chapter who intentionally injures one or more protected persons by
				disfiguring the person or persons by any mutilation of the person or persons,
				or by permanently disabling any member, limb, or organ of the body of the
				person or persons, without any legitimate medical or dental purpose, shall be
				punished, if death results to one or more of the victims, by death or such
				other punishment as a military commission under this chapter may direct, and,
				if death does not result to any of the victims, by such punishment, other than
				death, as a military commission under this chapter may direct.
								950vv.Murder in
				violation of the law of warAny person subject to this chapter who
				intentionally kills one or more persons, including lawful combatants, in
				violation of the law of war shall be punished by death or such other punishment
				as a military commission under this chapter may direct.
								950ww.Destruction
				of property in violation of the law of warAny person subject to this chapter who
				intentionally destroys property belonging to another person in violation of the
				law of war shall punished as a military commission under this chapter may
				direct.
								950xx.Using
				treachery or perfidyAny
				person subject to this chapter who, after inviting the confidence or belief of
				one or more persons that they were entitled to, or obliged to accord,
				protection under the law of war, intentionally makes use of that confidence or
				belief in killing, injuring, or capturing such person or persons shall be
				punished, if death results to one or more of the victims, by death or such
				other punishment as a military commission under this chapter may direct, and,
				if death does not result to any of the victims, by such punishment, other than
				death, as a military commission under this chapter may direct.
								950yy.Improperly
				using a flag of truceAny
				person subject to this chapter who uses a flag of truce to feign an intention
				to negotiate, surrender, or otherwise suspend hostilities when there is no such
				intention shall be punished as a military commission under this chapter may
				direct.
								950zz.Improperly
				using a distinctive emblemAny
				person subject to this chapter who intentionally uses a distinctive emblem
				recognized by the law of war for combatant purposes in a manner prohibited by
				the law of war shall be punished as a military commission under this chapter
				may direct.
								950aaa.Intentionally
				mistreating a dead bodyAny
				person subject to this chapter who intentionally mistreats the body of a dead
				person, without justification by legitimate military necessary, shall be
				punished as a military commission under this chapter may direct.
								950bbb.RapeAny person subject to this chapter who
				forcibly or with coercion or threat of force wrongfully invades the body of a
				person by penetrating, however slightly, the anal or genital opening of the
				victim with any part of the body of the accused, or with any foreign object,
				shall be punished as a military commission under this chapter may
				direct.
								950ccc.Hijacking
				or hazarding a vessel or aircraftAny person subject to this chapter who
				intentionally seizes, exercises unauthorized control over, or endangers the
				safe navigation of a vessel or aircraft that is not a legitimate military
				objective shall be punished, if death results to one or more of the victims, by
				death or such other punishment as a military commission under this chapter may
				direct, and, if death does not result to any of the victims, by such
				punishment, other than death, as a military commission under this chapter may
				direct.
								950ddd.TerrorismAny person subject to this chapter who
				intentionally kills or inflicts great bodily harm on one or more protected
				persons, or intentionally engages in an act that evinces a wanton disregard for
				human life, in a manner calculated to influence or affect the conduct of
				government or civilian population by intimidation or coercion, or to retaliate
				against government conduct, shall be punished, if death results to one or more
				of the victims, by death or such other punishment as a military commission
				under this chapter may direct, and, if death does not result to any of the
				victims, by such punishment, other than death, as a military commission under
				this chapter may direct.
								950eee.Providing
				material support for terrorism
									(a)OffenseAny
				person subject to this chapter who provides material support or resources,
				knowing or intending that they are to be used in preparation for, or in
				carrying out, an act of terrorism (as set forth in section 950ddd of this
				title), or who intentionally provides material support or resources to an
				international terrorist organization engaged in hostilities against the United
				States, knowing that such organization has engaged or engages in terrorism (as
				so set forth), shall be punished as a military commission under this chapter
				may direct.
									(b)Material
				support or resources definedIn this section, the term
				material support or resources has the meaning given that term in
				section 2339A(b) of title 18.
									950fff.Wrongfully
				aiding the enemyAny person
				subject to this chapter who, in breach of an allegiance or duty to the United
				States, knowingly and intentionally aids an enemy of the United States, or one
				of the co-belligerents of the enemy, shall be punished as a military commission
				under this chapter may direct.
								950ggg.SpyingAny person subject to this chapter who, in
				violation of the law of war and with intent or reason to believe that it is to
				be used to the injury of the United States or to the advantage of a foreign
				power, collects or attempts to collect information by clandestine means or
				while acting under false pretenses, for the purpose of conveying such
				information to an enemy of the United States, or one of the co-belligerents of
				the enemy, shall be punished by death or such other punishment as a military
				commission under this chapter may direct.
								950hhh.ContemptA military commission under this chapter may
				punish for contempt any person who uses any menacing word, sign, or gesture in
				its presence, or who disturbs its proceedings by any riot or disorder.
								950iii.Perjury and
				obstruction of justiceA
				military commission under this chapter may try offenses and impose such
				punishment as the military commission may direct for perjury, false testimony,
				or obstruction of justice related to the military
				commission.
								.
				(2)Tables of
			 chapters amendmentsThe tables of chapters at the beginning of
			 subtitle A and part II of subtitle A of title 10, United States Code, are each
			 amended by inserting after the item relating to chapter 47 the following new
			 item:
					
						“Chapter 47A. Military Commissions948a”.
						
					
				(b)Submittal of
			 procedures to Congress
				(1)Submittal of
			 proceduresNot later than 90 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the Committees on Armed
			 Services of the Senate and the House of Representatives a report setting forth
			 the procedures for military commissions prescribed under chapter 47A of title
			 10, United States Code (as added by subsection (a)).
				(2)Submittal of
			 modificationsNot later than 60 days before the date on which any
			 proposed modification of the procedures described in paragraph (1) shall go
			 into effect, the Secretary shall submit to the committees of Congress referred
			 to in that paragraph a report describing such modification.
				5.Amendments to
			 other laws
			(a)Detainee
			 Treatment Act of 2005Section 1004(b) of the Detainee Treatment
			 Act of 2005 (title X of Public Law 109–148; 119 Stat. 2740; 42 U.S.C.
			 200dd–1(b)) is amended—
				(1)by striking
			 may provide and inserting shall provide;
				(2)by inserting
			 or investigation after criminal prosecution;
			 and
				(3)by inserting
			 whether before United States courts or agencies, foreign courts or
			 agencies, or international courts or agencies, after described
			 in that subsection,.
				(b)Uniform Code of
			 Military JusticeChapter 47 of title, 10, United States Code (the
			 Uniform Code of Military Justice), is amended as follows:
				(1)Section 802
			 (article 2 of the Uniform Code of Military Justice) is amended by adding at the
			 end the following new paragraph:
					
						(13)Lawful enemy
				combatants (as that term is defined in section 948a(3) of this title) who
				violate the law of
				war.
						.
				(2)Section 821
			 (article 21 of the Uniform Code of Military Justice) is amended by striking
			 by statute or law of war.
				(3)Section 836(a)
			 (article 36(a) of the Uniform Code of Military Justice) is amended by inserting
			 (other than military commissions under chapter 47A of this
			 title) after other military tribunals.
				(c)Punitive
			 Article of ConspiracySection 881 of title 10, United States Code
			 (article 81 of the Uniform Code of Military Justice)), is amended—
				(1)by inserting
			 (a) before Any person; and
				(2)by adding at the
			 end the following new subsection:
					
						(b)Any person
				subject to this chapter or chapter 47A of this title who conspires with any
				other person to commit an offense under the law of war, and who knowingly does
				an overt act to effect the object of the conspiracy, shall be punished, if
				death results to one or more of the victims, by death or such other punishment
				as a court-martial or military commission may direct, and, if death does not
				result to any of the victims, by such punishment, other than death, as a
				court-martial or military commission may
				direct.
						.
				(d)Review of
			 judgments of military commissions
				(1)Review by
			 supreme courtSection 1259 of title 28, United States Code, is
			 amended by adding at the end the following new paragraph:
					
						(5)Cases tried by
				military commission and reviewed by the United States Court of Appeals for the
				Armed Forces under section 950f of title
				10.
						.
				(2)Detainee
			 treatment act of 2005Section 1005(e) of the Detainee Treatment
			 Act of 2005 (title X of Public Law 109–148; 119 Stat. 2740; 10 U.S.C. 801 note)
			 is amended—
					(A)in paragraphs (3)
			 and (4), by striking United States Court of Appeals for the District of
			 Columbia Circuit each place it appears and inserting United
			 States Court of Appeals for the Armed Forces; and
					(B)in paragraph
			 (3)—
						(i)in subparagraph
			 (A), by striking pursuant to Military Commission Order No. 1. dated
			 August 31, 2005 (or any successor military order) and inserting
			 by a military commission under chapter 47A of title 10, United States
			 Code;
						(ii)by striking
			 subparagraph (B) and inserting the following new subparagraph (B):
							
								(ii)Grant of
				reviewReview under this paragraph shall be as of
				right.
								;
						(iii)in subparagraph
			 (C)—
							(I)in clause
			 (i)—
								(aa)by striking
			 pursuant to the military order and inserting by a
			 military commission; and
								(bb)by striking
			 at Guantanamo Bay, Cuba; and
								(II)in clause (ii),
			 by striking pursuant to such military order and inserting
			 by the military commission; and
							(iv)in subparagraph
			 (D)(i), by striking specified in the military order and
			 inserting specified for a military commission.
						6.Habeas corpus
			 matters
			(a)In
			 generalSection 2241 of title 28, United States Code, is
			 amended—
				(1)by striking
			 subsection (e) (as added by section 1005(e)(1) of Public Law 109–148 (119 Stat.
			 2742)) and by striking subsection (e) (as added by added by section 1405(e)(1)
			 of Public Law 109–163 (119 Stat. 3477)); and
				(2)by adding at the
			 end the following new subsection:
					
						(e)(1)No court, justice, or
				judge shall have jurisdiction to hear or consider an application for a writ of
				habeas corpus filed by or on behalf of an alien detained outside of the United
				States who—
								(A)is currently in United States custody;
				or
								(B)has been determined by the United
				States to have been properly detained as an enemy combatant.
								(2)Except as provided in paragraphs (2)
				and (3) of section 1005(e) of the Detainee Treatment Act of 2005 (10 U.S.C. 801
				note), no court, justice, or judge shall have jurisdiction to hear or consider
				any other action against the United States or its agents relating to any aspect
				of the detention, treatment, or trial of an alien detained outside of the
				United States who—
								(A)is currently in United States custody;
				or
								(B)has been determined by the United
				States to have been properly detained as an enemy combatant.
								(3)In this subsection, the term
				United States, when used in a geographic sense, has the meaning
				given that term in section 1005(g) of the Detainee Treatment Act of
				2005.
							.
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply to all cases, without
			 exception, pending on or after the date of the enactment of this Act which
			 relate to any aspect of the detention, treatment, or trial of an alien detained
			 outside the United States (as that term is defined in section 2241(e)(3) of
			 title 28, United States Code (as added by subsection (a)) since September 11,
			 2001.
			7.Treaty
			 obligations not establishing grounds for certain claims
			(a)In
			 generalNo person may invoke
			 the Geneva Conventions or any protocols thereto as an individually enforceable
			 right in any civil action against an officer, employee, member of the Armed
			 Forces or another agent of the United States Government, or against the United
			 States, for the purpose of any claim for damages for death, injury, or damage
			 to property in any court of the United States or its States or territories.
			 This subsection does not affect the obligations of the United States under the
			 Geneva Conventions.
			(b)Geneva
			 conventions definedIn this section, the term Geneva
			 conventions means—
				(1)the Convention
			 for the Amelioration of the Condition of the Wounded and Sick in Armed Forces
			 in the Field, done at Geneva August 12, 1949 (6 UST 3114);
				(2)the Convention
			 for the Amelioration of the Condition of the Wounded, Sick, and Shipwrecked
			 Members of the Armed Forces at Sea, done at Geneva August 12, 1949 (6 UST
			 3217);
				(3)the Convention
			 Relative to the Treatment of Prisoners of War, done at Geneva August 12, 1949
			 (6 UST 3316); and
				(4)the Convention
			 Relative to the Protection of Civilian Persons in Time of War, done at Geneva
			 August 12, 1949 (6 UST 3516).
				8.Revision to war
			 crimes offense under Federal criminal code
			(a)In
			 generalSection 2441 of title
			 18, United States Code, is amended—
				(1)in subsection (c), by striking paragraph
			 (3) and inserting the following new paragraph (3):
					
						(3)which constitutes
				a grave breach of common Article 3 (as defined in subsection (d)) when
				committed in the context of and in association with an armed conflict not of an
				international character; or
						;
				and
				(2)by adding at the
			 end the following new subsection:
					
						(d)Common article
				3 violations
							(1)Grave breach of
				common article 3In subsection (c)(3), the term grave
				breach of common Article 3 means any conduct (such conduct constituting
				a grave breach of common Article 3 of the international conventions done at
				Geneva August 12, 1949), as follows:
								(A)TortureThe
				act of a person who commits, or conspires or attempts to commit, an act
				specifically intended to inflict severe physical or mental pain or suffering
				(other than pain or suffering incidental to lawful sanctions) upon another
				person within his custody or physical control for the purpose of obtaining
				information or a confession, punishment, intimidation, coercion, or any reason
				based on discrimination of any kind.
								(B)Cruel, unusual,
				or inhumane treatment or punishmentThe act of a person who
				subjects another person in the custody or under the physical control of the
				United States Government, regardless of nationality or physical location, to
				cruel, unusual, or inhumane treatment or punishment prohibited by the Fifth,
				Eighth, and 14th Amendments to the Constitution of the United States.
								(C)Performing
				biological experimentsThe act of a person who subjects, or
				conspires or attempts to subject, one or more persons within his custody or
				physical control to biological experiments without a legitimate medical or
				dental purpose and in so doing endangers the body or health of such person or
				persons.
								(D)MurderThe
				act of a person who intentionally kills, or conspires or attempts to kill, or
				kills whether intentionally or unintentionally in the course of committing any
				other offense under this section, one or more persons taking no active part in
				hostilities, including those placed out of active combat by sickness, wounds,
				detention, or any other cause.
								(E)Mutilation or
				maimingThe act of a person who intentionally injures, or
				conspires or attempts to injure, or injures whether intentionally or
				unintentionally in the course of committing any other offense under this
				section, one or more persons taking no active part in hostilities, including
				those placed out of active combat by sickness, wounds, detention, or any other
				cause, by disfiguring such person or persons by any mutilation thereof or by
				permanently disabling any member, limb, or organ of the body of such person or
				persons, without any legitimate medical or dental purpose.
								(F)Intentionally
				causing serious bodily injuryThe act of a person who
				intentionally causes, or conspires or attempts to cause, serious bodily injury
				to one or more persons, including lawful combatants, in violation of the law of
				war.
								(G)RapeThe
				act of a person who forcibly or with coercion or threat of force wrongfully
				invades, or conspires or attempts to invade, the body of a person by
				penetrating, however slightly, the anal or genital opening of the victim with
				any part of the body of the accused, or with any foreign object.
								(H)Sexual assault
				or abuseThe act of person who forcibly or with coercion or
				threat of force engages, or conspires or attempts to engage, in sexual contact
				with one or more persons, or causes, or conspires or attempts to cause, one or
				more persons to engage in sexual contact.
								(I)Taking
				hostagesThe act of a person who, having knowingly seized or
				detained one or more persons, threatens to kill, injure, or continue to detain
				such person or persons with the intent of compelling any nation, person other
				than the hostage, or group of persons to act or refrain from acting as an
				explicit or implicit condition for the safety or release of such person or
				persons.
								(2)DefinitionsIn
				the case of an offense under subsection (a) by reason of subsection
				(c)(3)—
								(A)the term
				severe mental pain or suffering shall be applied for purposes of
				paragraph (1)(A) in accordance with the meaning given that term in section
				2340(2) of this title;
								(B)the term
				serious bodily injury shall be applied for purposes of paragraph
				(1)(F) in accordance with the meaning given that term in section 113(b)(2) of
				this title; and
								(C)the term
				sexual contact shall be applied for purposes of paragraph (1)(G)
				in accordance with the meaning given that term in section 2246(3) of this
				title.
								(3)Inapplicability
				of certain provisions with respect to collateral damage or incident of lawful
				attackThe intent specified for the conduct stated in
				subparagraphs (D), (E), and (F) of paragraph (1) precludes the applicability of
				those subparagraphs to an offense under subsection (a) by reasons of subsection
				(c)(3) with respect to—
								(A)collateral
				damage; or
								(B)death, damage, or
				injury incident to a lawful attack.
								(4)Inapplicability
				of taking hostages to prisoner exchangeParagraph (1)(I) does not
				apply to an offense under subsection (a) by reason of subsection (c)(3) in the
				case of a prisoner exchange during
				wartime.
							.
				(b)ConstructionSuch
			 section is further amended by adding at the end the following new
			 subsections:
				
					(e)Inapplicability
				of foreign sources of law in interpretationNo foreign source of
				law shall be considered in defining or interpreting the obligations of the
				United States under this title.
					(f)Nature of
				criminal sanctionsThe criminal sanctions in this section provide
				penal sanctions under the domestic law of the United States for grave breaches
				of the international conventions done at Geneva August 12, 1949. Such criminal
				sanctions do not alter the obligations of the United States under those
				international
				conventions.
					.
			(c)Protection of
			 certain United States Government personnelSuch section is
			 further amended by adding at the end the following new subsection:
				
					(g)Protection of
				certain United States Government personnelThe provisions of
				section 1004 of the Detainee Treatment Act of 2005 (42 U.S.C. 2000dd–1) shall
				apply with respect to any criminal prosecution relating to the detention and
				interrogation of individuals described in such provisions that is grounded in
				an offense under subsection (a) by reason of subsection (c)(3) with respect to
				actions occurring between September 11, 2001, and December 30,
				2005.
					.
			9.Detention
			 covered by review of decisions of Combatant Status Review Tribunals of
			 propriety of detentionSection
			 1005(e)(2)(B)(i) of the Detainee Treatment Act of 2005 (title X of Public Law
			 109–148; 119 Stat. 2742; 10 U.S.C. 801 note) is amended by striking the
			 Department of Defense at Guantanamo Bay, Cuba and inserting the
			 United States.
		10.SeverabilityIf any provision of this Act or amendment
			 made by a provision of this Act, or the application of such provision or
			 amendment to any person or circumstance, is held to be unconstitutional, the
			 remainder of this Act and the amendments made by this Act, and the application
			 of such provisions and amendments to any other person or circumstance, shall
			 not be affected thereby.
		
	
		September 14, 2006
		Read twice and placed on the calendar
	
